Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 1 of 7 PageID #: 82



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PERRY ALLEN DANIELS,

                  Plaintiff,

v.                                       Civil Action No. 1:17cv212
                                              (Judge Keeley)

STATE OF WEST VIRGINIA,
WEST VIRGINIA STATE POLICE,
MONONGALIA COUNTY, WEST VIRGINIA,
MONONGALIA COUNTY SHERIFF’S DEPARTMENT,
MORGANTOWN POLICE DEPARTMENT,
MICHAEL JUNCY FARLEY,
RACHEL ANN FARLEY,
SUSAN B. TUCKER, Judge,
PERRI JO CHRISTOPHER, and
CHRISTOPHER J. BERRY,

                  Defendants.

 ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15], OVERRULING
                PLAINTIFF’S OBJECTION [DKT. NO. 20],
               AND DISMISSING CASE WITHOUT PREJUDICE
     Pending before the Court is the Report and Recommendation

(“R&R”) by the Honorable Michael J. Aloi, United States Magistrate

Judge, recommending that the complaint filed by the pro se plaintiff,

Perry Daniels (“Daniels”), be dismissed. After a careful review and

for the reasons that follow, the Court ADOPTS the R&R (Dkt. No. 15),

OVERRULES Daniels’s objection (Dkt. No. 20), and DISMISSES this case

WITHOUT PREJUDICE.

                                I.   BACKGROUND

      Daniels first filed his claim as Civil Action No. 5:16-CV-160

on October 18, 2016, which Senior Judge Stamp dismissed without

prejudice after multiple mailings from the Clerk to Daniels at the
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 2 of 7 PageID #: 83
DANIELS V. WEST VIRGINIA ET AL                                   1:17CV212

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
         OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
              AND DISMISSING CASE WITHOUT PREJUDICE
address listed on the docket were returned undelivered. On December

12, 2017, Daniels refiled his complaint pursuant to 42 U.S.C. § 1983,

alleging that the defendants had violated his constitutional and

civil rights when they arrested, charged, and tried him on charges

in the Circuit Court of Monongalia County, West Virginia (Dkt. No.

1). Pursuant to 28 U.S.C. § 636 and this Court’s local rules, the

Court referred this matter to Magistrate Judge Aloi for initial review

(Dkt. No. 8).

      On February 1, 2018, Magistrate Judge Aloi entered an Order

which granted Daniels’s request to proceed in forma pauperis, informed

him of his duty to effect service in accordance with Federal Rule of

Civil Procedure 4, and notified him of his right to have service

effectuated by the United States Marshals Service (“USMS”)(Dkt. No.

11 at 2-3). Daniels received a copy of this Order on February 6, 2018

(Dkt. No. 12).

      On March 22, 2018, Magistrate Judge Aloi ordered Daniels to

explain his failure to effect service on any defendant during the 100

days since the filing of his complaint and to demonstrate within

fourteen (14) days why his case should not be dismissed (Dkt. No.

13). On April 2, 2018, a copy of this Show Cause Order was returned

undelivered to the Clerk (Dkt. No. 14). Magistrate Judge Aloi then




                                      2
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 3 of 7 PageID #: 84
DANIELS V. WEST VIRGINIA ET AL                                   1:17CV212

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
         OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
              AND DISMISSING CASE WITHOUT PREJUDICE
issued an R&R on April 11, 2018 recommending that the Court dismiss

Daniels’s case without prejudice 1        (Dkt. No. 15).

      On April 26, 2018, Daniels responded to the Show Cause Order,

requesting that his case “proceed” (Dkt. No. 17). He asserted that,

at the time the Clerk attempted to mail him a copy of the R&R, he

could not receive mail at his listed address because he had been

evicted and lacked personal identification to receive mail at the

post office. Id. Daniels received a copy of the R&R at his new address

on June 8, 2018 (Dkt. No. 19).

      On July 16, 2018, Daniels filed a “Report & Recommendation

Response,” asserting that, as he previously had informed the Court,

his eviction and subsequent inability to receive mail had prevented

him from filing a timely response to Magistrate Judge Aloi’s Show

Cause Order within fourteen (14) days (Dkt. No. 20). He pointed out

that he had responded after receiving notice of the Order and then

“request[ed] that the case remain open. And that we proceed.”




1
 Magistrate Judge Aloi recommended dismissal despite the fact that
Daniels had not received a copy of the Show Cause Order because
Daniels, despite being aware of his duty to update his address,
had failed to do so (Dkt. No. 14 at 2). The Notice of General
Guidelines for Appearing Pro Se in Federal Court, which Daniels
received on December 20, 2017, clearly stated this duty and Daniels
was uniquely aware of the consequences of failing to update his
address inasmuch as Judge Stamp previously had dismissed this
action for that very reason.

                                      3
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 4 of 7 PageID #: 85
DANIELS V. WEST VIRGINIA ET AL                                            1:17CV212

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
          OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
               AND DISMISSING CASE WITHOUT PREJUDICE
                        II. STANDARD OF REVIEW
      When reviewing a magistrate judge’s R&R, the Court reviews de

novo only those portions of the R&R to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Courts will uphold those

portions of the recommendation to which no objection has been made

unless they are “clearly erroneous.” See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                III. DISCUSSION

      Inasmuch   as   Daniels   is   proceeding         pro   se,   the   Court   must

liberally   construe    his   filings       as   well    as   any   arguments     that

reasonably state a claim. Estelle v. Gamble, 429 U.S. 97, 106 (1976);

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). Accordingly,

the Court construes Daniels’s April 26, 2018 letter as a response to

the Show Cause Order, and his July 16, 2018 letter as an objection

to the R&R (Dkt. Nos. 17, 20). The Court interprets these letters to

argue that Daniels’s case should not be dismissed based on his failure

to respond to Magistrate Judge Aloi’s Show Cause Order because the

intervening event of his eviction constitutes good cause to excuse

his failure to respond in a timely manner. Although this objection

is untimely, 2 the Court, in fairness to Daniels, reviews Magistrate




2
 Daniels had fourteen (14) days following his receipt of the R&R
on June 8, 2018, to file objections, but he failed to do so until
July 16, 2018. Dkt. Nos. 19, 20; Fed. R. Civ. Pro. 72(b)(2).

                                        4
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 5 of 7 PageID #: 86
DANIELS V. WEST VIRGINIA ET AL                                           1:17CV212

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
         OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
              AND DISMISSING CASE WITHOUT PREJUDICE
Judge Aloi’s recommendation that Daniels’s case be dismissed for

failure to serve de novo.

                                     A.

      A plaintiff must serve process upon the defendants within ninety

(90) days of filing his complaint. Fed. R. Civ. Pro. 4(m). If he

fails to do so, “the court, . . . after notice to the plaintiff, must

dismiss the action without prejudice against that defendant or order

that service be made within a specified time.” Id. The Court must

extend the time for service “if the plaintiff shows good cause for

the failure.” Id.

      Good cause under Rule 4(m) is often predicated on some outside

factor   or    mitigating   circumstance       that     thwarts    the   plaintiff’s

diligent attempts to effect service. 3 4B Charles Alan Wright & Arthur

R. Miller, Fed. Prac. & Proc. Civ. § 1137 (4th ed. 2018). A plaintiff’s

pro se status alone, however, does not constitute good cause under

Rule 4(m). See e.g., Tann v. Fisher, 276 F.R.D. 190, 193 (D. Md.),

aff'd, 458 Fed. App’x. 268 (4th Cir. 2011)(finding that pro se status

was insufficient to establish good cause for failure to serve even

though   the   plaintiff    mistakenly       believed    that     service   had   been

made)(citing Hansan v. Fairfax Cnty. Sch. Bd., 405 Fed. App’x. 793,

794 (4th Cir. 2010). Regardless of pro se status, “[t]o establish


3
 Courts have found good cause where the plaintiff is unable to
complete service because of a third parties’ conduct or the
defendant’s evasion of service.

                                         5
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 6 of 7 PageID #: 87
DANIELS V. WEST VIRGINIA ET AL                                         1:17CV212

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
         OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
              AND DISMISSING CASE WITHOUT PREJUDICE
good cause, the plaintiff generally must exercise reasonable

diligence in trying to effect service.” Miller v. Tucker, 2014 WL

989204, at *1 (S.D.W. Va. Mar. 13, 2014).

                                         B.

      Rule 4(m) required Daniels to serve process on or before March

12, 2018. After he failed to do so, Magistrate Judge Aloi issued the

Show Cause Order, as required by Rule 4(m) (Dkt. No. 13). Although

Daniels eventually responded to this Order, he made no attempt to

establish    good    cause   for   his   failure   to   serve   process   on    the

defendants. His response merely explained why he initially did not

receive a copy of the Show Cause Order and argued that his untimely

response    should   be   excused.   Daniels’s     eviction     may   justify   his

untimely response to Magistrate Judge Aloi’s Show Cause Order, but

it is not good cause for his failure to serve the defendants.

Likewise, Daniels’s objection to the R&R offers no justification for

his failure to serve the defendants.

      Nor does Daniels’s pro se status excuse his failure to serve

process on the defendants where, to this date, he has made no effort,

let alone a diligent effort, to do so. Further, Daniels does not

allege any mitigating circumstances that have prevented him from

completing service.

      On several occasions, the Court has reminded Daniels of his duty

to comply with Rule 4(m). It also has apprised him of his options for

completing service, including engaging the USMS to effect service on

                                         6
Case 1:17-cv-00212-IMK-MJA Document 21 Filed 01/12/21 Page 7 of 7 PageID #: 88
DANIELS V. WEST VIRGINIA ET AL                                        1:17CV212

     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 15],
         OVERRULING PLAINTIFF’S OBJECTION [DKT. NO. 20],
              AND DISMISSING CASE WITHOUT PREJUDICE
his behalf and has warned him of the consequences of his failure to

serve. Despite these efforts, in the thirty-six (36) months that have

passed since Daniels filed his complaint, he has never attempted to

effect service on any defendant. For this reason, even if Daniels’s

letters were construed as requests for additional time to serve the

defendants, the Court would reach the same conclusion.

                               IV. CONCLUSION

      For   the   reasons   discussed,    following   a   de   novo   review   of

Daniels’s objection and finding no clear error in those portions of

the R&R not specifically objected to, the Court:

      1.    ADOPTS the R&R (Dkt. No. 15);

      2.    OVERRULES Daniels’s objection to the R&R (Dkt. No. 20);

            and

      3.    DISMISSES this civil action WITHOUT PREJUDICE and DIRECTS

            that it be stricken from the Court’s active docket.

      It is so ORDERED.

      The CLERK SHALL enter a separate judgment order and transmit

copies of both orders to the pro se plaintiff by certified mail,

return receipt requested.

DATED: January 12, 2021.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      7
